Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 28, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  160261(58)                                                                                              David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160261
                                                                    COA: 342613
                                                                    Lapeer CC: 16-012503-FC
  JOSHUA JERROLD TIETZ,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s March 23,
  2020 order is considered, and it is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 28, 2020
         a1021
                                                                               Clerk